TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00522-CV



 Brian Harris; Passion Fielder; Michael Best; Glenda Best; and/or All Other Occupants of
                  1512 Sundance Drive, Round Rock, Texas, Appellants

                                                  v.

                                  MWS Capital, LLC, Appellee


          FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
           NO. 16-0988-CC2, HONORABLE LAURA BARKER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On December 9, 2016, the Clerk of this Court sent notice to appellants that their brief

was due on November 7, 2016, and was overdue, and that if they failed to file a brief, this Court

would dismiss this appeal for want of prosecution. The Clerk also notified appellants that the

appeal would be dismissed for want of prosecution if they did not respond to this Court by

December 19, 2016. To date, appellants have not responded to this Court’s notice and have not

filed a brief. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R. App. P.

42.3(b), (c).
                                    __________________________________________
                                    Melissa Goodwin, Justice

Before Justices Puryear, Pemberton, and Goodwin

Dismissed for Want of Prosecution

Filed: January 11, 2017




                                             2